 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7
     LANCE PATRICK GIRARD,
 8
                                   Plaintiff,              Case No. C18-5557 RSM
 9
            v.                                             ORDER
10
     COMMISSIONER OF SOCIAL SECURITY,
11
                                   Defendant.
12
            In response to the Court’s order to file an answer or show cause why this case should not
13
     be remanded (Dkt. 9), the Commissioner avers that Plaintiff, who is proceeding pro se, has not
14
     properly served the United States Attorney’s Office. Dkt. 11 at 1. While Plaintiff’s affidavit
15
     does not conclusively establish that copies of the summons and complaint were sent to all of the
16
     correct addresses, it shows that Plaintiff made efforts to effect proper service under Federal Rule
17
     of Civil Procedure 4(i). See Dkt. 8 at 1-2. Even if service was not perfected formally, the Court
18
     would find good cause to allow this pro se plaintiff more time under Federal Rule of Civil
19
     Procedure 4(m). The Court notes that service may be effectuated electronically as described in
20
     the Court’s order granting Plaintiff’s application to proceed in forma pauperis. See Dkt. 4. To
21
     avoid further delay, the Court hereby DIRECTS the Clerk to send a copy of the summonses and
22
     complaint (Dkt. 5, 7) by email to USAWAW.SSAClerk@usdoj.gov. The Commissioner shall
23
     have 60 days from the date of the email to file an answer.



     ORDER - 1
 1         DATED this 10th day of December, 2018.

 2

 3

 4
                                            A
                                            RICARDO S. MARTINEZ
                                            Chief United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
